FILED
                            NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30382
                                                      11-30383
               Plaintiff - Appellee,                  11-30384
                                                      11-30385
  v.
                                                 D.C. Nos. 2:07-cr-02065-LRS
GLEN RAY BRIGGS,                                           2:07-cr-02063-LRS
                                                           2:07-cr-02114-LRS
               Defendant - Appellant.                      2:07-cr-02066-LRS

                                                 MEMORANDUM *



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       In these consolidated appeals, Glen Ray Briggs appeals from the 240-month

sentence imposed following his guilty-plea convictions for various drug, firearm




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and escape offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Briggs contends that his sentence is substantively unreasonable because his

Guidelines sentencing range was based on a fictional amount of drugs, and because

the sentence is greater than necessary to accomplish the goals of sentencing. The

district court considered Briggs’s mitigation arguments, including his contentions

regarding the fictional nature of the drugs, in imposing a below-Guidelines

sentence. In light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors, the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2           11-30382, 11-30383, 11-30384, 11-30385